Citation Nr: 1612318	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  06-18 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987 for period of more than ninety days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis.

The Veteran's service connection claim was initially denied by an unappealed August 1987 rating decision.  In June 2005, VA received official service department records to include the findings of a Medical Evaluation Board and a Physical Evaluation Board addressing bilateral plantar fasciitis with the Veteran's request to reopen the claim.  It is unclear whether these documents were of record at the time of the initial denial in August 1987 because they were not referenced in the rating decision.  The electronic record indicates VA received the Veteran's full service treatment records in August 2014.  The envelope that contained these records is marked VA Form 21-4582, July 2003; therefore, the records currently associated with the claims file could not have been of record at the time of the August 1987 rating decision.  Inasmuch as relevant portions of the service treatment records were not mentioned in earlier rating decision, the Board concludes that the bulk of the records, as likely as not, were only recently received.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

If VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim. 38 C.F.R. § 3.156(c).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered de novo without regard to the previous denial.  Id.  Therefore, the Board considers this claim on a de novo basis, and discussion of whether new and material evidence has been submitted to reopen the claim is unnecessary.





FINDINGS OF FACT

Bilateral plantar fasciitis was not noted on the Veteran's August 1986 entrance examination report, and official service department show the disability was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Bilateral plantar fasciitis was not noted on the Veteran's August 1986 entrance examination report.  Therefore, the presumption of soundness on entry to service attaches.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.   Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Although there is some evidence that suggests a bilateral foot disability may have pre-existed active service, most notably a March 1987 examination report that suggested a mild congenital defect, there is no evidence that clearly and unmistakably shows bilateral plantar fasciitis was not aggravated in service.  To the contrary, the preponderance of evidence shows the disability was in fact incurred in service.  An October 1986 Medical Evaluation Board and a December 1986 Physical Evaluation Board determined bilateral plantar fasciitis was incurred during active service.  It was also determined the condition constituted a permanent disability, which rendered the Veteran unfit for future service, in direct contrast with the Agency of Original Jurisdiction determination that the condition was acute a transitory..  A June 2006 private treatment records shows the Veteran continues to suffer from the condition incurred during active service; therefore, a current disability has been shown in the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, entitlement to service connection for bilateral plantar fasciitis is warranted.  


ORDER

Entitlement to service connection for bilateral plantar fasciitis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


